DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on August 15, 2019.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed November 12, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference #31 under Other Documents named “What’s the Difference Between Containers and Virtual Machines” does not contain a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) and in further view of Fenzl et al. (US 2016/0162277).

With respect to Claim 1, Qureshi et al. disclose:
a plurality of containers that provide instances of different software modules, (containers execute various tasks and may be different virtual machine stances that perform various tasks, Columns 2 and 3, lines 54-67 and 1-12 respectively) the plurality of containers including a first container running a first software image of a particular software module; (active container is a container currently being utilized by the user of the mobile device such as applications and/or other software (a first software image) that is of a particular version, Column 4, lines 12-26)
determining that an updated software image is available for the particular software module; (determine that at least one application executed on the device has a software update available, Column 14, lines 31-35)
in response to the determining that the updated software image is available: 
starting execution of a second container that provides an instance of the updated software image; (see Figure 6; execute software update within a update container (second container), Column 14, lines 41-50)
after starting execution of the second container, directing incoming requests to the second container (forwarding requests to the update container, Column 15, lines 21-25) 
(determine that the active container is no longer utilized by the user (first container below a threshold), Column 15, lines 25-30)
and in response to determining that the level of activity of the first container is below the threshold, stopping execution of the first container. (terminating the container (stopping execution) when the user no longer utilizes the container, Column 15, lines 25-30)
Qureshi et al. do not disclose:
providing a server environment using a plurality of containers
continuing to process, using the first container, one or more requests that were received before starting execution of the second container;
However, Rochette et al. disclose:
providing a server environment using a plurality of containers (at least some of the servers contain a plurality of secure containers of application software, Paragraph 43, lines 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rochette et al. into the teaching of Qureshi et al. to include providing a server environment using a plurality of containers in order to provide a central location where a plurality of users can share common resources/applications.
Qureshi et al. and Rochette et al. do not disclose:
continuing to process, using the first container, one or more requests that were received before starting execution of the second container;
Fenzl et al. disclose:
continuing to process, using the first container, one or more requests that were received before starting execution of the second container; (the old version of a component (first container) handles jobs which it has already received and stop requesting new jobs, Paragraph 89)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fenzl et al. into the teaching of Qureshi et al. and Rochette et al. to include continuing to process, using the first container, one or more requests that were received before starting execution of the second container in order to perform a graceful shutdown of the first container. (Fenzl et al., Paragraph 89, lines 1-2)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Qureshi et al. and Rochette et al. further disclose:
	wherein the server environment is configured to provide an analytics service to a plurality of client devices (Qureshi et al., the environment (server environment) can includes a set of software functions launched within a container and provide metrics and log information (analytics service) for debugging/testing, Column 10, lines 31-36; plurality of client/user devices, Column 20, lines 12-21; Rochette et al., at least some of the servers contain a plurality of secure containers of application software, Paragraph 43, lines 1-6) and over a computer network using interactions of the plurality of containers. (Qureshi et al., see Figures 5 and 8; computer network and active/update containers (plurality of containers))

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein the server environment is configured to perform one or more of: generating a visualization; responding to a query; providing a document; generating a report or dashboard; or providing access to a data repository. (server environment which is configured to perform tasks such as obtaining data from an appropriate data store, Column 18, lines 43-59; storing log data used for reporting, analysis and other purposes, Column 19, lines 20-29)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Rochette et al. further disclose:
	wherein providing the server environment comprises running the software modules on a cluster of multiple processing nodes, with resources of the cluster of multiple processing nodes being allocated among the respective containers. (at least some of the servers (cluster of multiple processing nodes) contain a plurality of secure containers of application software (resources of the cluster being allocated among the containers), Paragraph 43, lines 1-6)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein determining that the level of activity of the first container is below a threshold comprises determining that a number of tasks or sessions in progress for the (determine that the active container is no longer utilized by the user (first container below a threshold/no activity/tasks), Column 15, lines 25-30)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Qureshi et al. and Fenzl et al. further disclose:
wherein directing incoming requests to the second container comprises providing requests for new sessions to second container (Qureshi et al., forwarding requests to the update container, Column 15, lines 21-25) while continuing to provide communications related to existing sessions of the particular software module to the first container. (Fenzl et al., the old version of a component (first container) handles jobs which it has already received and stop requesting new jobs, Paragraph 89)
	
With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
comprising, after starting execution of the second container, transferring one or more communication sessions of the first container to the second container such that the second container continues the one or more communication sessions that were initiated with the first container. (if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures, Columns 9 and 10, lines 55-67 and 1-7 respectively)

Claim 9, all the limitations of Claim 7 have been addressed above; and Qureshi et al. further disclose:
	comprising, for at least one of the one or more communication sessions transferred to the second container, generating, by the second container, a response to a request previously routed to the first container. (if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures (a response to a request previously routed to the first container), Columns 9 and 10, lines 55-67 and 1-7 respectively)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein determining that the updated software image is available for the particular software module comprises:
determining a first version code associated with a software image of the particular software module that is running in the first container; (active container (first container) is a container with a version (first version) of an application, Column 4, lines 22-23)
determining a second version code associated with the updated software image in a software image repository; (an application datastore (software image repository) may determine that at least one application has a software update available (determine second version), Column 14, lines 31-34)
(an application datastore may determine that at least one application has a software update available, Column 14, lines 31-34)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein determining that the updated software image is available for the particular software module comprises receiving, by one or more computers hosting the server environment, a message indicating that the updated software image is available.  (determine that at least one application executed on the device has a software update available (message) from a software developer, device manufacturer or telecom company, Column 14, lines 25-35)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	wherein the different software modules are different services or different applications. (current and updated software version of an application (different applications) executed in the active and updated container respectively, Column 4, lines 21-25)

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
	comprising:
(see Figure 6; in response to an update request (updated software image is available), initializing an update container (generate a new container) and execute software update within update container (allocate resources to the new container), Column 14, lines 17-50)
and after stopping execution of the first container, deallocating resources from the first container and removing the first container from the server environment. (terminating the container (stopping execution/deallocating/removing the container) when the user no longer utilizes the container, Column 15, lines 25-30)

With respect to Claim 15, all the limitations of Claim 1 have been addressed above; and Qureshi et al. further disclose:
wherein starting execution of a second container, directing incoming requests, and stopping execution of the first container are performed such that the server environment transitions from using the first software image to using the updated software image without causing unavailability of the particular software module and in a manner that is transparent to client devices and/or other containers that make use of the particular software module. (if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures (without causing unavailability), Columns 9 and 10, lines 55-67 and 1-7 respectively)

Claims 16-19 are system claims corresponding to the method claims above (Claims 1-4) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-4.

Claim 20 is a non-transitory computer readable media claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) and in further view of Bhattacharyya et al. (US 8,238,913).

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Qureshi et al., Rochette et al. and Fenzl et al. do not disclose:
wherein transferring the one or more communication sessions of the first container to the second container comprises transferring the one or more communication sessions. (Qureshi et al., if the handover is provided during a telephone call (communication session), the current state is updated in the update container to be identical to the active container and continued without any call failures, Columns 9 and 10, lines 55-67 and 1-7 respectively)
However, Bhattacharyya et al. disclose:
transferring the one or more communication sessions in response to determining that the level of activity is below the threshold. (transferring a communication session when at least one of a bandwidth or signal strength (level of activity) is below a threshold, Column 12, lines 27-30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhattacharyya et al. into the teaching of Qureshi et al., Rochette et al. and Fenzl et al. to include transferring the one or more communication sessions in response to determining that the level of activity is below the threshold in order to maintain data connection in the event of low/bad bandwidth/signal strength. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al. (US 10,007,509) in view of Rochette et al. (US 2005/0060722) in view of Fenzl et al. (US 2016/0162277) and in further view of Bate et al. (US 2008/0216056).

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; and Qureshi et al., Rochette et al. and Fenzl et al. further disclose:
wherein the plurality of containers include containers providing external-facing interfaces accessible over a computer network (Rochette et al., at least some of the servers contain a plurality of secure containers of application software (external-facing interfaces, Paragraph 43) and containers that provide internal interfaces configured to communicate only with other containers in the server environment, (Qureshi et al., see Figure 1; active/update container (internal interfaces) communicate only with each other)
wherein the plurality of containers includes a container for each of:
(Qureshi et al., web server for receiving requests over a network, Column 18, lines 37-41)
a library module configured to provide access to a set of documents available through the server environment; (Qureshi et al., data store includes data documents which can be provided when needed, Column 19, lines 20-30)
one or more analytics modules configured to process queries, generate reports, perform online analytical processing; (Qureshi et al., container agent collects metric information and reports the metrics information to another entity, Column 10, lines 3-7)
and a data access module configured to retrieve information from one or more data sources that include at least one database, data cube, or data set. (Qureshi et al., serving content in response (from a database, data set), Column 18, lines 37-41)
Qureshi et al., Rochette et al. and Fenzl et al. do not disclose:
a collaboration module configured to permit comments and/or notifications to be shared among users of the server environment; 
However, Bate et al. disclose:
a collaboration module configured to permit comments and/or notifications to be shared among users of the server environment; (a collaboration module that will send out emails (notifications) to other users who are involved in the change request, Abstract, lines 17-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bate et al. into the teaching of Qureshi et al., Rochette et al. and Fenzl et al. to include a collaboration .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duan et al. (US 2017/0093923) disclose updating containers in a server environment.
Vindeep Singh et al. (“Container-based microservice architecture for cloud applications”) discloses using containers to deploy cloud applications.
Goel et al. (US 2019/0235897) discloses updating containers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
October 26, 2021

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191